DETAILED ACTION
This office action is in response to communication filed on 7 September 2021.

Claims 1 – 20 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 7 September 2021, Applicant amended claims 1 – 3, 6 – 11, and 13 – 20.  

Amendments to claims 1 – 3, 6 – 11, and 13 – 20 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 20 are withdrawn.


Response to Arguments
Applicant's arguments filed 7 September 2021 have been fully considered but they are not persuasive. 


In the remarks regarding independent claims 1, 14, and 15, Applicant argues that the cited prior art does not disclose displaying the differences of the rules in the two workflow data.  Examiner respectfully disagrees. Applicant asserts that Wasserman does not determine the differences between the rules one hierarchical level at a time.  However, paragraph 60 in Wasserman discusses that users can snapshot hierarchy data for historical comparisons, which implies a one to one comparison.  Additionally, paragraph 109 explicitly describes a visual display for multiple versions to be compared side by side of their hierarchies using color coding and other indicators to show the differences for each portion.  Further, in paragraph 85 of Wasserman, a one-to-one mapping of hierarchies is described with reference to Figure 3.  The particular way that the claims require to “generate a display of the first difference and the second difference in a hierarchical format” may conjure a particular image in Applicant’s mind, but a person having ordinary skill in the art could easily see that displaying two differences could be varied depending on a person’s perspective.  As it stands currently, Wasserman teaches this limitation as currently claimed.

In the remarks regarding independent claims 1, 14, and 15, Applicant argues that the cited prior art does not disclose changing workflow data in response to a selection.  Examiner respectfully disagrees.  Wasserman teaches in paragraphs 102 to 104 that the hierarchy viewer lets one interact with the data, which can include selection such as drag and drop of one element to another element at the same hierarchical level.  This meets the broadest reasonable interpretation of this limitation as currently claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 14, and 15 recite the limitation "the second hierarchical level of the user-customized IT workflow data" in the third limitations.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 13 and 16 – 20 are rejected for their dependence on rejected independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2010/0088334 (hereinafter, Wasserman) in view of U.S. P.G. Pub. 2014/0039971 A1 (hereinafter, Yano).

Regarding claim 1, Wasserman teaches a non-transitory computer-readable storage medium comprising instructions executable by a processor to: receive […] workflow data of an IT application and a […] workflow data of the IT application, wherein each of the […] workflow data and […] workflow data includes rules arranged in hierarchical levels (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). Wasserman does not explicitly teach user-customized versus model workflows, but these are merely labels that distinguish between different workflows. Wasserman does teach different workflows generally (¶ 60, “users can choose to snapshot hierarchy data at any point in time (e.g., for later historical comparisons).”). 
However, in the analogous art of modeling workflows, Yano teaches receive a model information technology (IT) workflow data of an IT application and a user-customized IT workflow data, wherein each of the model IT workflow data and the user-customized IT workflow data includes workflow rules arranged in hierarchical levels (abstract, “A workflow model display unit displays a typical workflow diagram showing the typical workflows, and in response to user input, displays an exceptional workflow diagram showing the typical and exceptional workflows.”) (¶ 125, “In addition, the workflow analysis system according to the second embodiment is designed to, if the user specifies a sorting method, sort a plurality of exceptional workflows in accordance with the specified sorting method and display list information. Allowing the user to specify the sorting method makes it possible to easily confirm exceptional workflows which fulfill specified conditions, as compared with a case where list information is simply displayed in decreasing order of the number of appearances.”) (¶ 179, “[Step S114f] The workflow sorter 470 compares the i-th table name of the table sequence of the typical workflow with the j-th table name of the table sequence of the exceptional workflow, to determine whether they are the same”)(See at least Fig. 9 disclosing exceptional flows or user customized and typical flows which are model workflow data) (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
Wasserman further teaches: determine a first difference between a first rule in a first hierarchical level of the model IT workflow data and a second workflow rule in the first hierarchical level of the user-customized IT workflow data; after determining the first difference between the first rule and the second rule in the first hierarchical level, determine a second difference between a third rule in a second hierarchical level of the model IT workflow data and a fourth workflow rule in the second hierarchical level of the user-customized IT workflow data, generate a display of the first difference and the second difference in a hierarchical format according to the hierarchical levels of the model IT workflow data and the user-customized IT workflow data, wherein the first difference and the second difference are displayed as selectable options (¶ 107, “Users may be further provided with search functionality where users can select/specify a hierarchy object (or all objects), select a field, select a value, and select a search button that results in the visual highlighting of all elements that match the search requirements (e.g., with other fading into the background)”) (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). If the user elects to "focus" on a specific element in particular version, all versions being displayed may also "focus" accordingly (if the element exists in other versions). Further, differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.).”) (¶ 114, “user input is accepted that defines a hierarchical structure that is projected onto the data. Such user input is conducted via a graphical user interface. The hierarchical structure may consist of one or more dimensions, one or more hierarchies, one or more hierarchy objects, and one or more hierarchy relationships”) (¶ 116, “At step 708, the hierarchical structure is utilized to graphically visualize, manage, and manipulate the data.”) (See Figures 2, 3, and 7) (Examiner notes: labeling of 1st, 2nd, etc. is merely a label for any element as Wasserman teaches all can determine differences);
in response to a selection of one of the selectable options, change the user-customized IT workflow data of the IT application in the user device according to the model IT workflow data (¶¶ 102-104, “As described above, the hierarchy viewer provides the ability to visually view and interact with hierarchical data. Accordingly, the viewer is a data visualization feature that allows users to visualize their business critical hierarchical data (e.g., in a visual hierarchy). To utilize the viewer, users select a dimension and hierarchy that results in the display of all top-level member data (from the selected hierarchy).  Each member data object may be implemented as an ActionScript.TM. component, and allows various actions. Clicking on the expand/collapse icon (top left of the component) causes a fetch (if the data is not already loaded) of the child data, which will be displayed graphically. If the component element is already expanded, then clicking on this icon will instead collapse the tree below that parent (the data can remain loaded on the page). The currently selected node/element may always be highlighted--meaning that its visual display properties may be different (i.e. brighter) than the other elements. Based on role, the user can change the attributes of an element. When a user hovers over an element, a tooltip may display the name and description of the element. The name and description fields (in the underlying fact tables) for each Hierarchy Object should have been identified when the Hierarchy Object was created in the Hierarchy Manager (see above). The hierarchy viewer may also provide drag and drop functionality. Based on role, users can drag a hierarchy element from one parent to another element at the same level as the parent. As an example, referring to FIG. 2, if a hierarchy 204 contains Segments 206A.fwdarw.Families 206B.fwdarw.Class 206C.fwdarw.Brick 206D, a user can select a Family 206B (with parent Segment 206A), and drag and drop it onto a different Segment 206A: When a user is dragging an element, all legal recipients may become brighter, with non-legal elements fading into the background.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 2, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Yano teaches wherein the first rule includes a condition clause and an action clause, and the second workflow rule includes a condition clause and an action clause, and the first difference comprises a difference between the condition clause of first rule and condition clause of the second rule (abstract, “A workflow model display unit displays a typical workflow diagram showing the typical workflows, and in response to user input, displays an exceptional workflow diagram showing the typical and exceptional workflows.”) (¶ 125, “In addition, the workflow analysis system according to the second embodiment is designed to, if the user specifies a sorting method, sort a plurality of exceptional workflows in accordance with the specified sorting method and display list information. Allowing the user to specify the sorting method makes it possible to easily confirm exceptional workflows which fulfill specified conditions, as compared with a case where list information is simply displayed in decreasing order of the number of appearances.”) (See at least Fig. 9 disclosing exceptional flows or user customized and typical flows which are model workflow data) (¶ 179, “The workflow sorter 470 compares the i-th table name of the table sequence of the typical workflow with the j-th table name of the table sequence of the exceptional workflow, to determine whether they are the same.”) (Examiner note: action in this case is the sorting). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data with rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 3, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display of the first difference and the second difference comprises a first linkage connecting the first rule of the model IT workflow data and the second rule in the user-customized IT workflow data, and a second linkage connecting the third rule in the model IT workflow data and the fourth rule in the user-customized IT workflow data (¶ 30, “To integrate the viewer with the MDM framework, a metadata layer is used to directly access tables and provide a direct linkage of the structure of the hierarchy to its physical location in the MDM framework. Stated in other words, the Hierarchy Viewer is responsible for allowing users with the proper authorization to view hierarchical data in a graphical fashion. The idea is to allow users to visualize their hierarchy data in a natural presentation mode.”). 
Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 4, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display comprises a nested drop down menu of the hierarchical levels of the model IT workflow data and the hierarchical levels of the user-customized IT workflow data (¶ 105, “Right-Clicking on a Node/Element in the hierarchy viewer may additional actions. For example, a properties selection may bring up a form that displays the attributes of the element. The data attributes of the hierarchy element are dynamic, based on the contents of the fact table.”).  Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 5, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the display comprises a representation of a total number of differences between the model IT workflow data and the user-customized IT workflow data (¶ 109, “differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.)”) (Examiner’s note: color coded versions equivalent to a count of differences displayed). 
Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 6, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Yano teaches wherein the first difference between the first rule and the second rule comprises a first Levenshtein distance between the first rule and the second rule and the second difference between the third rule and the fourth rule comprises a second Levenshtein distance between the third rule and the fourth rule (¶ 166, “The workflow sorter 470 calculates a distance between the exceptional workflow selected in step S111 and the typical workflow selected in step S113. The distance is represented by an integral value greater zero and indicates a degree of dissociation between two table sequences. If two table sequences are completely identical to each other, the distance is zero. The larger a degree of dissociation between two table sequences is, the longer a distance between them is. More specifically, the Levenshtein distance is adopted for calculating the distance”) (¶ 188, “The Levenshtein distance intuitively indicates the number of operations, such as replacement, insertion, and deletion, required for converting one table sequence to another table sequence. For example, a table sequence "A, B1, C, D, E" can be converted to a table sequence "A, B2, C, D, E, F" by replacing "B1" with "B2" and adding "F". Therefore, the Levenshtein distance therebetween is determined to be 2. The Levenshtein distance can be mechanically calculated with the above-described algorithm.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the Levenshtein distance calculation of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano merely adds a design choice of using the Levenshtein distance calculation to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 7, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Wasserman teaches wherein the instructions, when executed by the processor, further cause the processor to: determine whether the first rule of the model IT workflow data differs as a whole from the second rule of the user-customized IT workflow data, and determine whether the third rule of the model IT workflow data differs as a whole from the fourth rule of the user-customized IT workflow data (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees).”) (¶ 113, “At step 702, as part of a process and framework, a series of business rules and process workflows (that manage data that resides in the RDBMS tables) are maintained. The data that is managed is hierarchical in nature.”). 
Yano teaches that data can be model and user-customized (¶ 51, “The workflow model display unit 14 displays a typical workflow diagram 31 with each data set name as a node based on the information on all of the typical workflows determined by the workflow classification unit 13. Further, in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow, for example.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the user-customized and model workflow data of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the ability for those workflows to be identified or labeled as user-customized and model to otherwise equivalent workflows in Wasserman.

Regarding claim 8, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Yano teaches wherein the instructions, when executed by the processor, further cause the processor to: determine the first difference by determining a first rule difference between a first segment of a computer language text in the first rule and a second segment of a computer language text in the second rule; and determine the second difference by determining a second rule difference between a third segment of a computer language text in the third rule and a fourth segment of a computer language text in the fourth rule (¶ 109-111, “FIG. 9 shows an example typical workflow diagram. The workflow diagram display screen 51 is a screen that is displayed on the monitor 50 according to outputs of the workflow model display unit 160. The workflow diagram display screen 51 displays one typical workflow diagram showing all typical workflows. The workflow diagram display screen 51 has one initial node 51a and one final node 51e. The initial node 51a represents the start point of the workflow and the final node 51e represents the end point of the workflow. In addition, a plurality of nodes exists between the initial node 51a and the final node 51e. Each of the nodes excepting the initial node 51a and the final node 51e is given one table name. The workflow diagram display screen 51 shows a directional line between nodes, the directional line representing an order relation between processes. For example, a directional line from the node 51b to the node 51c means that there is a typical workflow in which an update process for a table "btrip_cntl" is executed after an update process for a table "request_info".”) (Examiner note: all of the steps in Fig. 9 are computer language text as they are computer commands). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the distance calculation for computer language text with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano merely adds a design choice of comparing rules that are computer language text to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 9, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1.  Wasserman teaches wherein the model IT workflow data of the IT application is provided by an application provider, and the user-customized IT workflow data is a previous version of the model IT workflow data that has been customized in a user device (¶ 12, “there is provided a computer-readable medium having stored thereon a workflow modeling program for automatically modeling a workflow representing a flow of work based on an operational state of computer systems”) (Examiner note: operational state is provided by the application) (¶ 51, “in response to user input, the workflow model display unit 14 displays an exceptional workflow diagram 32 with each data set name as a node based on the information on all of the typical workflows and the information on the exceptional workflows. The exceptional workflow diagram 32 shows a user-specified exceptional workflow”). 

Regarding claim 10, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 2. Wasserman teaches wherein the instructions, when executed by the processor, further cause the processor to determine that the first rule in the model IT workflow data is in a different location in the model IT workflow data relative to a location of the second rule in the user-customized IT workflow data (¶ 99, “The business tier 504 may provide the following functions: get/add/delete dimensions from dimension metadata tables; add/delete, get hierarchies for a specific dimension; add/delete a hierarchy object to/from a hierarchy; change the sequence/order of a hierarchy object (may act on multiple hierarchy objects simultaneously)”).  

Regarding claim 11, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 6.  Yano teaches wherein the instructions, when executed by the processor, further cause the processor to: determine whether the first rule matches the second rule based on the first Levenshtein distance; and determine whether the third rule matches the fourth rule based on the second Levenshtein distance (¶ 166, “[Step S114] The workflow sorter 470 calculates a distance between the exceptional workflow selected in step S111 and the typical workflow selected in step S113. The distance is represented by an integral value greater zero and indicates a degree of dissociation between two table sequences. If two table sequences are completely identical to each other, the distance is zero. The larger a degree of dissociation between two table sequences is, the longer a distance between them is. More specifically, the Levenshtein distance is adopted for calculating the distance.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine matching of workflow rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the possibility that rules match across workflows and can even be identical to otherwise equivalent workflow calculations in Wasserman.

Regarding claim 12, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Wasserman teaches wherein the first hierarchical level is a top hierarchical level, and the second hierarchical level is a hierarchical level immediately below the top hierarchical level (¶ 109, “The hierarchy viewer may also have the ability to display different versions of data in different manners (to provide a visual comparison for the user). For example, users may be able to select multiple versions that they desire to compare and display side-by-side trees of the selected hierarchies (e.g., in two graphical hierarchy trees). If the user elects to "focus" on a specific element in particular version, all versions being displayed may also "focus" accordingly (if the element exists in other versions). Further, differences between different versions may be color coded (e.g., red for old version, green for new version but not the old version, strikethrough, underscore, etc.).”) (¶ 110, “As illustrated, the "All Products" node 600 is displayed at the top of the tree as a parent to "dairy" 602, "tobacco" 604, and "alcohol" 606 products/data elements. The other products 608-616 are displayed beneath the respective category 602-606 as elements or children of the respective category 602-606.”) (¶ 114, “user input is accepted that defines a hierarchical structure that is projected onto the data. Such user input is conducted via a graphical user interface. The hierarchical structure may consist of one or more dimensions, one or more hierarchies, one or more hierarchy objects, and one or more hierarchy relationships”) (See Figures 2, 3, and 7).

Regarding claim 13, Wasserman and Yano teach the non-transitory computer-readable storage medium of claim 1. Yano teaches wherein the first difference between the first rule and the second rule comprises a difference between a first phase or a first transition in the first rule and a second phase or a second transition in the second rule (see at least Fig. 1 disclosing differences in transitions between exceptional and typical).  
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine matching of workflow rules of Yano with determining differences across workflows of Wasserman.  This combination would have yielded a predictable result because both disclosures would perform identically separately or together. Yano adds the possibility that rules match across workflows and can even be identical to otherwise equivalent workflow calculations in Wasserman.

Regarding claims 14 and 15, the claims recite substantially similar limitations to claim 1.  Therefore, claims 14 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 16, Wasserman and Yano teach the system of claim 14.  Wasserman teaches wherein the instructions are further executable by the processor to receive the selection of the selectable options by a user input (¶ 102, “To utilize the viewer, users select a dimension and hierarchy that results in the display of all top-level member data (from the selected hierarchy).”).

Regarding claim 18, the claim recites substantially similar limitations to claim 4.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 17 and 19, the claims recite substantially similar limitations to claim 6.  Therefore, claims 17 and 19 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claim 20, the claim recites substantially similar limitations to claim 8.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GURSKI/Primary Examiner, Art Unit 3623